(EXECUTION COPY)


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective on April 30,
2012 (the “Effective Date”) is made by and between CHARTER COMMUNICATIONS, INC.,
a Delaware corporation (the “Company”), and JOHN BICKHAM (the “Executive”).
RECITALS:
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Chief Operating Officer and the Executive
desires to serve the Company on the terms herein provided;
WHEREAS, in connection with the entry into the Agreement, the Executive will be
granted restricted stock and options to purchase shares of Company Stock
pursuant to the Company's 2009 Stock Incentive Plan, as amended as of the date
hereof;
WHEREAS, Executive's agreement to the terms and conditions of Sections 15, 16
and 17 are a material and essential condition of Executive's employment with the
Company hereafter under the terms of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.Certain Definitions.


(a)“Annual Base Salary” shall have the meaning set forth in Section 5.


(b)“Board” shall mean the Board of Directors of the Company.


(c)“Bonus” shall have the meaning set forth in Section 6.


(d)The Company shall have “Cause” to terminate Executive's employment hereunder
upon:


(i)Executive's willful breach of a material obligation or representation under
this Agreement or Executive's willful breach of any fiduciary duty to the
Company; or any act of fraud or willful and material misrepresentation or
concealment upon, to or from the Company, in each case which causes, or should
reasonably be expected (as of the time of such occurrence) to cause, substantial
economic injury to or substantial injury to the business or reputation of the
Company;


(ii)Executive's willful failure to adhere in any material respect to (A) the
Company's Code of Conduct in effect from time to time and applicable to officers
and/or employees generally, or (B) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive's duties
under this Agreement, each case which causes, or should reasonably be expected
to cause, substantial economic injury to or substantial injury to the business
or reputation of the Company;


(iii)Executive's misappropriation (or attempted misappropriation) of a material
amount of the Company's funds or property;

1

--------------------------------------------------------------------------------




(iv)Executive's conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), with respect to(A) either a felony
or a crime that materially adversely affects or could reasonably be expected to
materially adversely affect the Company or its business reputation; or (B)
fraud, embezzlement, any felony offense involving dishonesty or constituting a
breach of trust or moral turpitude;


(v)Executive's admission of liability of, or finding of liability, by a court of
competent jurisdiction for, a knowing and deliberate violation of any
“Securities Law.”; provided that any termination of Executive by the Company for
Cause pursuant to this clause (v) based on finding of liability by the court
shall be treated instead for all purposes of this Agreement as a termination by
the Company without Cause, with effect as of the date of such termination, if
such finding is reversed on appeal in a decision from which an appeal may not be
taken. As used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing generally the issuance or exchange of
securities, including without limitation the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, the Securities Exchange
Act of 1934, as amended and the rules and regulations promulgated thereunder
(the “Exchange Act”);


(vi)Executive's illegal possession or use of any controlled substance, or
excessive use of alcohol, in each case, at a work function, in connection with
Executive's duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;


(vii)Executive's willful or grossly negligent commission of any other act or
willful failure to act in connection with the Executive's duties as an executive
of the Company which causes or should reasonably be expected (as of the time of
such occurrence) to cause substantial economic injury to or substantial injury
to the business reputation of the Company, including, without limitation, any
material violation of the Foreign Corrupt Practices Act, as described herein
below; or


(viii)Executive's being enjoined by a court of competent jurisdiction from
performing his duties under this Agreement.


No termination of Executive's employment shall be effective as a termination for
Cause for purposes of this Agreement or any other “Company Arrangement” (as
defined in Section 13(f)) unless the Executive shall first have been given
written notice by the Company of its intention to terminate his employment for
Cause, such notice (the “Cause Notice”) to state in detail the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based. If, within 20 calendar days after such Cause Notice is given to
Executive, the Company gives written notice to Executive confirming that, in the
judgment of the Chief Executive Officer of the Company, Cause for terminating
his employment on the basis set forth in the original Cause Notice exists, his
employment hereunder shall thereupon be terminated for Cause, subject to de novo
review, at Executive's election, through arbitration in accordance with Section
31. If Executive commits or is charged with committing any offense of the
character or type specified in subparagraphs 1(e)(iv), (v) or (vi) above, then
the Company at its option may suspend the Executive with or without pay. If the
Executive subsequently is convicted of, pleads guilty or nolo contendere (or
equivalent plea) to, any such offense, the Executive shall immediately repay the
after-tax amount of any compensation paid in cash hereunder from the date of the
suspension. Notwithstanding anything to the contrary in any stock option or
equity incentive plan or award agreement, all vesting and all lapsing of
restrictions on restricted shares

2

--------------------------------------------------------------------------------


shall be tolled during the period of suspension and all unvested options and
restricted shares for which the restrictions have not lapsed shall terminate and
not be exercisable by or issued to Executive if during or after such suspension
the Executive is convicted of, pleads guilty or nolo contendere (or equivalent
plea) to, any offense specified in subparagraphs 1(e)(iv) or (v).


(e)“Change of Control” shall mean the occurrence of any of the following events:


(i)an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act, immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of the combined voting power of the Company's
then outstanding voting securities; provided, however, that the acquisition of
voting securities in a “Non-Control Transaction” (as hereinafter defined) shall
not constitute a Change of Control; and provided further that an acquisition of
Beneficial Ownership of less than fifty percent (50%) of the Company's then
outstanding voting securities by any 10% Shareholder (as hereinafter defined)
shall not be considered to be a Change of Control under this clause (i);


(ii)the individuals who, as of immediately prior to the Effective Date, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
a majority of the Board; provided, however, that if the election, or nomination
for election by the Company's common stockholders, of any new director
(excluding any director whose nomination or election to the Board is the result
of any actual or threatened proxy contest or settlement thereof) was approved by
a vote of at least majority of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;


(iii)the consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company, immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute at least a majority of the members of the
board of directors (or similar governing body) of the Surviving Entity, and (3)
no Person other (X) than the Company, its subsidiaries or any entity
controlling, controlled by or under common control with the Company (each such
entity, an “affiliate”) or any of their respective employee benefit plans (or
any trust forming a part thereof) that, immediately prior to such Merger was
maintained by the Company or any subsidiary or affiliate of the Company, or (Y)
any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty-five percent (35%) or more of the then outstanding voting securities of
the Company, has Beneficial Ownership of thirty-five percent (35%) or more of
the combined voting power of the outstanding voting securities or common stock
of the Surviving Entity; provided that this clause (Y) shall not trigger a
Change of Control solely because, after such Merger, any 10% Shareholder or has

3

--------------------------------------------------------------------------------


Beneficial Ownership of more than thirty-five percent (35%) but less than fifty
percent (50%) of the combined voting power of the outstanding voting securities
or common stock of the Surviving Entity;


(iv)the approval by the holders of shares of Common Stock of the Company of a
complete liquidation or dissolution of the Company (other than where all or
substantially all of the assets of the Company are transferred to or remain with
subsidiaries of the Company); or


(v)the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to an affiliate of
the Company) unless, such sale or disposition constitutes a Non-Control
Transaction (with the disposition of assets being regarded as a Merger for this
purpose).
Notwithstanding the foregoing a Change of Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company.
(f)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.


(g)“Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a subcommittee of such Committee duly appointed by the Board or the
Committee or any successor to the functions thereof.


(h)“Company” shall have the meaning set forth in the preamble hereto.


(i)“Company Stock” shall mean the common stock of the Company and any stock
received in exchange therefore.


(j)“Corporate Office” shall mean the Company's offices in or near the St. Louis,
Missouri and Denver, Colorado metropolitan areas or such other location
determined by the Company in its sole discretion.


(k)“Date of Termination” shall mean (i) if Executive's employment is terminated
by Executive's death, the date of Executive's death and (ii) if Executive's
employment is terminated pursuant to Section 12(a)(ii)-(vi), the date of
termination of employment, as provided thereunder. After the Date of
Termination, unless otherwise agreed by the Parties, Executive shall, to the
extent necessary to avoid the imposition of penalty taxes under Section 409A of
the Code, have no duties that are inconsistent with his having had a “separation
from service” as of the Date of Termination for purposes of Section 409A of the
Code.


(l)For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive's duties under
this Agreement with reasonable accommodation for 120 consecutive calendar days,
or 180 calendar days during any twelve month period, as determined in accordance
with this Section, or (b) Executive is considered disabled for purposes of
receiving / qualifying for long term disability benefits under any group long
term disability insurance plan or policy offered by Company in which Executive
participates. The Disability of Executive will be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either party by notice to the other, or (in the case of and with respect to any
applicable long term disability insurance policy or plan) will be determined
according to the terms of the applicable long term disability

4

--------------------------------------------------------------------------------


insurance policy / plan. If Company and Executive cannot agree on the selection
of a medical doctor, each of them will select a medical doctor and the two
medical doctors will select a third medical doctor who will determine whether
Executive has a Disability. The determination of the medical doctor selected
under this Section will be binding on both parties. Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this Section, and to other specialists designated by such
medical doctor, and Executive hereby authorizes the disclosure and release to
Company of such determination and all supporting medical records. If Executive
is not legally competent, Executive's legal guardian or duly authorized
attorney-in-fact will act in Executive's stead under this Section for the
purposes of submitting Executive to the examinations, and providing the
authorization of disclosure, required under this Section.


(m)“Executive” shall have the meaning set forth in the preamble hereto.


(n)“Existing 10% Shareholder” means any of AP Charter Holdings, L.P. and certain
affiliated funds, Oaktree Opportunities Investments, L.P., Encore LLC and each
of the funds managed by the manager (or any affiliate of such manager) of any of
the aforementioned funds.


(o)“Good Reason” shall mean any of the events described herein that occur
without Executive's prior written consent: (i) any reduction in Executive's
Annual Base Salary or Target Bonus; (ii) any failure to pay or provide
Executive's compensation hereunder when due; (iii) any material breach by the
Company of a term hereof; (iv) a transfer or reassignment to another executive
of material responsibilities that have been assigned to Executive and generally
are part of the responsibilities and functions assigned to a chief operating
officer of a public corporation; (v) any change in reporting structure such that
Executive no longer reports directly to the “Chief Executive Officer”; (vi) any
change in Executive's titles or positions or appointment of another individual
to the same or similar titles or positions; (vii) any other diminution in the
authorities, duties or responsibilities as provided in Section 3 hereof, (in
each case of “(i)” through “(vii)” only if Executive objects in writing within
90 calendar days after being informed of such events and unless Company retracts
and/or rectifies the claimed Good Reason within 30 calendar days following
Company's receipt of timely written objection from Executive); (viii) if within
six months after a Change of Control, Executive has not received an offer from
the surviving company to continue in his or her position immediately prior to
such Change of Control under at least the same terms and conditions (except that
the value of equity-based compensation after such Change of Control need only be
commensurate with the value of equity-based compensation given to executives
with equivalent positions in the surviving company, if any) as set herein; or
(ix) the failure of a successor to the business of the Company to assume the
Company's obligations under this Agreement in the event of a Change of Control
during the Term.


(p)“Notice of Termination” shall have the meaning set forth in Section 12(b).


(q)“Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Exchange Act.


(r)“Plan” shall mean the Company's 2009 Stock Incentive Plan as amended by the
Company from time to time, and any successor thereto.


(s) “Pro-Rata Bonus” shall mean a pro-rata portion of the Bonus granted to
Executive for the year in which the Date of Termination occurs equal to a
fraction, the numerator of which is the number of calendar days during such year
through (and including) the Date of Termination and the denominator of which is
365, with such pro-rata portion earned in an amount based on the degree to which
the applicable performance financial and operational goals

5

--------------------------------------------------------------------------------


are ultimately achieved, as determined by the Committee on a basis applied
uniformly to Executive as to other senior executives of the Company.


(t)“Term” shall have the meaning set forth in Section 2.


(u)“Voluntary” and “Voluntarily” used to describe or in respect of the
Executive's termination of employment shall mean a termination of employment
resulting from the initiative of the Executive, excluding a termination of
employment attributable to Executive's death or Disability.


2.Employment Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment, under the terms and conditions hereof, for the period
(the “Term”) beginning on the Effective Date hereof and terminating upon the
earlier of (i) the Fourth anniversary of the Effective Date (the “Initial Term”)
and (ii) the Date of Termination as defined in Section 1(k).


3.Position and Duties.
(a)    During the Term, Executive shall serve as Chief Operating Officer
reporting to the Chief Executive Officer, with such responsibilities, duties and
authority customarily exercised by an individual serving in those positions at
an entity of the size and nature of the Company; shall be assigned no duties or
responsibilities that are materially inconsistent with, or that materially
impair his ability to discharge, the foregoing duties and responsibilities;
shall have such additional duties and responsibilities (including service with
affiliates of the Company) reasonably consistent with the foregoing, as may from
time to time reasonably be assigned to him by the Chief Executive Officer.
(b) During the Term, Executive shall devote substantially all of his business
time and efforts to the business and affairs of the Company. However, nothing in
this Agreement shall preclude Executive from: (i) serving on the boards of a
reasonable number of business entities, trade associations and charitable
organizations, (ii) engaging in charitable activities and community affairs,
(iii) accepting and fulfilling a reasonable number of speaking engagements, and
(iv) managing his personal investments and affairs; provided that such
activities do not, either individually or in the aggregate, interfere with the
proper performance of his duties and responsibilities hereunder; create a
conflict of interest; or violate any provision of this Agreement; and provided
further that service on the board of any business entity must be approved in
advance by the Chief Executive Officer.
4.Place of Performance. the Term, Executive's primary office and principal
workplace shall be the Corporate Office, except for necessary travel on the
Company's business. The parties acknowledge and Executive agrees that Executive
is expected to commute to the Corporate Office from his principal or secondary
residence outside of the metropolitan area or areas in which the Corporate
Office is located.


5.Annual Base Salary. During the Term and beginning on the Effective Date,
Executive shall receive a base salary at a rate not less than $1,375,000 per
annum (the “Annual Base Salary”), less standard deductions, paid in accordance
with the Company's general payroll practices for executives, in effect from time
to time, but no less frequently than monthly. The Annual Base Salary shall
compensate Executive for any official position or directorship of a subsidiary
or affiliate of the Company that Executive as a part of Executive's employment
responsibilities under this Agreement. No less frequently than annually during
the Term, the Committee, on advice of the Company's Chief Executive Officer,
shall review the rate of Annual



6

--------------------------------------------------------------------------------


Base Salary payable to Executive, and may, in its discretion, increase the rate
of Annual Base Salary payable hereunder; provided, however, that any increased
rate shall thereafter be the rate of “Annual Base Salary” hereunder.
6.Bonus. Executive shall, to the extent earned based on the level of attainment
of the applicable performance criteria, be paid an annual cash performance bonus
(a “Bonus”) in respect of each calendar year that ends during the Term. The
performance criteria for each such calendar year shall be established by the
Committee no later than 90 calendar days after the commencement of such calendar
year. Executive's Bonus for each such calendar year shall equal 135% of his
Annual Base Salary in effect at the time such performance criteria are
established if target-level performance for such year (as determined by the
Committee) is attained (the “Target Bonus”), with greater or lesser amounts
(including zero) paid for performance attainment above and below target-level
performance attainment (such greater and lesser amounts to be determined by a
formula established by the Committee for each year when it establishes the
targets and performance criteria for such year); provided, that for each of
calendar years 2012 and 2014 (unless the term is extended), Executive shall be
eligible to receive a pro-rata portion of the Bonus otherwise earned by
Executive for each such year equal to such Bonus multiplied by a fraction, the
numerator of which is the number of calendar days in such year that occurred
during the Term and the denominator of which is 365. The amount earned in
respect of any Bonus shall be determined by the Committee after the end of the
calendar year for which such Bonus is granted and shall be paid to Executive
during the calendar year immediately following such calendar year when annual
bonuses are paid to other senior executives of the Company generally.


7.Long-Term Incentive Compensation.
(a)    Executive shall be granted long-term incentive compensation awards on the
Effective Date. Such awards shall consist of (i) a grant of Stock Options (4
year vesting) to purchase 210,000 shares of Common Stock at a per-share exercise
price equal to Fair Market Value (as defined in the Plan) on the date of grant
of such Stock Options, which Stock Options shall be granted in three tranches as
follows: (A) 70,000 time-vesting Stock Options, which shall be granted subject
to the terms and conditions set forth in the award agreement including having a
ten (10)-year term, (B) 90,000 performance-vesting Stock Options, which shall be
granted subject to the terms and conditions set forth in the award agreement
(45,000 @$80 and 45,000@$100) and shall have a ten (10)-year term, and (C)
50,000 performance-vesting Stock Options, which shall be granted subject to the
terms and conditions set forth in the award agreement (25,000 @$125 and
25,000@$150) and shall have a four (4)-year term; and (ii) a grant of 232,000
shares of Restricted Stock (4 year vesting), which shall be granted in two
tranches as follows: (A) 100,000 time-vesting Restricted Stock subject to the
terms and conditions set forth in the award agreement and (B) 132,000
performance-vesting Restricted Stock, which shall be granted subject to the
terms and conditions set forth in the award agreement (66,000 @$80 and
66,000@$100) and shall have a ten (10)-year term.
(b)    In addition to the above mentioned grant, Executive shall be eligible for
a grant of long-term incentive compensation awards at the same time such grants
are made to other senior executives of the Company but in no event later than
2014.
8.Other Bonus Plans. The Committee may, in its discretion, grant to Executive a
right to participate in any other bonus or retention plan that the Committee may
decide to establish for executives, but nothing herein shall require the
Committee to do so.


9.Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and

7

--------------------------------------------------------------------------------


financial planning services, and other perquisites and plans as are generally
provided by the Company to its other senior executives in accordance with the
plans, practices and programs of the Company, as amended and in effect from time
to time. In addition, Executive shall have the right during the Term to use the
Company's jet aircraft for commuting purposes and for up to 40 hours of
discretionary personal use per calendar year (without carryover), provided in
each case that such aircraft has not already been scheduled for use for Company
business. The Company will report taxable income to Executive in respect of
personal use of such aircraft as required by law.


10.Expenses.
(a) The Company shall promptly reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive's duties as an employee of the Company, including, during the Term,
for all reasonable and necessary travel expenses incurred by Executive in
connection with his commuting to and from (i) the Corporate Office and the New
York, New York metropolitan area or his secondary residence and (ii) the
respective Corporate Offices (including, in each case, the cost of an apartment
for Executive's use, or hotel accommodations, near the Corporate Office, as
reasonably agreed by Executive and the Company), in each case in accordance with
the Company's generally applicable policies and procedures in effect from time
to time. Such reimbursement is subject to the submission to the Company by
Executive of appropriate documentation and/or vouchers in accordance with the
customary procedures of the Company for expense reimbursement, as such
procedures may be revised by the Company from time to time hereafter.
(b) The Company will, not later than 30 calendar days after presentation of an
invoice for fees and charges together with customary supporting documentation,
reimburse Executive for his legal fees and other charges that he incurs in
connection with the drafting, negotiation and implementation of this Agreement
and the Executive's cessation of employment from his immediately prior employer,
in an amount not to exceed $50,000.


(c) If Executive's ability to perform services for the Company pursuant to this
Agreement is challenged, the Company will, not later than 30 calendar days after
presentation of invoices for fees and charges together with customary supporting
documentation, reimburse Executive for his reasonable legal fees in defending
such challenge, subject to the Company's right to participate in Executive's
choice of counsel and, at the Company's election, assume the defense of such
action on behalf of Executive.


11.Vacations. Executive shall be entitled to paid vacation in accordance with
the Company's vacation policy as in effect from time to time provided that, in
no event shall Executive be entitled to less than four (4) weeks paid vacation
per calendar year. Executive shall also be entitled to paid holidays and
personal days in accordance with the Company's practice with respect to same as
in effect from time to time.


12.Termination.


(a)Executive's employment hereunder may be terminated by the Company, on the one
hand, or Executive, on the other hand, as applicable, without any breach of this
Agreement, under the following circumstances:


(i)Death. Executive's employment hereunder shall automatically terminate upon
Executive's death.



8

--------------------------------------------------------------------------------


(ii)Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive's employment.
In such event, Executive's employment with the Company shall terminate effective
on the 14th calendar day after delivery of such notice to Executive, provided
that within the 14 calendar days after such delivery, Executive shall not have
returned to full-time performance of Executive's duties. Executive may provide
notice to the Company of Executive's resignation on account of a bona fide
Disability at any time.


(iii)Cause. The Company may terminate Executive's employment hereunder for Cause
effectively immediately upon delivery of notice to Executive, complying with any
procedural requirements set forth under Section 1(d) above.


(iv)Good Reason. Executive may terminate Executive's employment herein with Good
Reason upon (A) satisfaction of any advance notice and other procedural
requirements set forth in Section 1(o) for any termination event described in
any of Sections 1(o)(i) through (vii), or (B) at least 30 days' advance written
notice by the Executive for any termination following any event described in any
of Sections 1(o)(viii) and (ix).
(v)    Without Cause. The Company may terminate Executive's employment hereunder
without Cause upon at least 30 calendar days' advance written notice to the
Executive.
(vi)    Resignation Without Good Reason. Executive may resign Executive's
employment without Good Reason upon at least 14 calendar days' advance written
notice to the Company.
(b)Notice of Termination. Any termination of Executive's employment by the
Company or by Executive under this Section 12 (other than pursuant to Sections
12(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in subsections 12(a)(ii)-(vi) above ( the “Notice Period”);
provided that, the Company may earlier terminate Executive's employment during
such Notice Period and pay to Executive all Annual Base Salary, benefits and
other rights due to Executive during such Notice Period (as if Executive
continued employment) instead of employing Executive during such Notice Period.


(c)Resignation from Representational Capacities. Executive hereby acknowledges
and agrees that upon Executive's termination of employment with the Company for
whatever reason, Executive shall be deemed to have, and shall have in fact,
effectively resigned from all executive, director, offices, or other positions
with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive's possession, including all hardware, files and documents, at that
time. Nothing in this Agreement or elsewhere shall prevent Executive from
retaining and utilizing copies of benefits plans and programs in which he
retains an interest or other documents relating to his personal entitlements and
obligations, his desk calendars, his rolodex, and the like, or such other
records and documents as may reasonably be approved by the Company


(d)Termination in Connection with Change of Control. If Executive's employment
is terminated by the Company without Cause either upon or within 30 calendar
days before or thirteen (13) months after a Change of Control, or prior to a
Change of Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change of

9

--------------------------------------------------------------------------------


Control upon its completion, such termination shall be deemed to have occurred
immediately before such Change of Control for purposes of this Agreement and the
Plan.


13.
Termination Pay



(a)Effective upon the termination of Executive's employment, the Company will be
obligated to pay Executive (or, in the event of Executive's death, the
Executive's designated beneficiary as defined below) only such compensation as
is provided in this Section 13, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan and the award agreements applicable to the Stock Options and
Restricted Stock Unit awards granted pursuant to Section 7.) For purposes of
this Section 13, Executive's designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to Company from time to time or, if Executive fails to give notice to
Company of such a beneficiary, Executive's estate. Notwithstanding the preceding
sentence, Company will have no duty, in any circumstances, to attempt to open an
estate on behalf of Executive, to determine whether any beneficiary designated
by Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person purporting
to act as Executive's personal representative (or the trustee of a trust
established by Executive) is duly authorized to act in that capacity, or to
locate or attempt to locate any beneficiary, personal representative, or trustee


(b)Termination by Executive with Good Reason or by Company without Cause. If
prior to expiration of the Term, Executive terminates his employment with Good
Reason, or if the Company terminates Executive's employment other than for Cause
and other than for death or Disability, Executive will be entitled to receive:
(i)    (A) all Annual Base Salary earned and duly payable for periods ending on
or prior to the Date of Termination, but unpaid as of the Date of Termination
and all accrued but unused vacation days at his per-business-day rate of Annual
Base Salary in effect as of the Date of Termination, which amounts shall be paid
in cash in a lump sum no later than ten (10) business days following the Date of
Termination; (B) all reasonable expenses incurred by Executive through the Date
of Termination which are reimbursable in accordance with Section 10 of this
Agreement, which amount shall be paid in cash within 30 calendar days after the
submission by Executive of receipts; and (C) all Bonuses earned and duly payable
for periods ending on or prior to the Date of Termination but unpaid as of the
Date of Termination, which amounts shall be paid in cash in a lump sum no later
than 60 calendar days following the Date of Termination (such amounts in clauses
(A), (B) and (C) together, the “Accrued Obligations”).
(ii)    If Executive signs and delivers to the Company and does not (within the
applicable revocation period) revoke the Release (as defined in Section 13(g)),
within 60 calendar days following the Date of Termination, Executive shall also
be entitled to receive the following payments and benefits in consideration for
Executive abiding by the obligations set forth in Sections 15, 16 and 17 of this
Agreement:
(A)     an amount equal to two and one-half (2.5) times the sum of Executive's
(x) Annual Base Salary and (y) Target Bonus granted for the calendar year in
which the Date of Termination occurs, which amount shall (subject to Section 34)
be paid in substantially equal installments in accordance with the Company's
normal payroll practices in effect from time to time commencing with the first
payroll date more than 60 calendar days following the Date of Termination and
ending twenty-four (24) months and sixty (60) days following the Date of
Termination; provided that, if a Change of Control occurs during the

10

--------------------------------------------------------------------------------


twenty-four (24)-month period after the Date of Termination (or is deemed
pursuant to Section 1(o) hereof to have occurred immediately after such Date of
Termination) and such Change of Control qualifies either as a “change in the
ownership or effective control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code, any amounts remaining payable to Executive hereunder
shall be paid in a single lump sum immediately upon such Change of Control;
(B)    a Pro-Rata Bonus payable at the time bonuses granted for the year in
which the Date of Termination occurs are paid to other senior executives of the
Company;
(C) a lump sum payment (in an amount net of any taxes deducted and other
required withholdings) equal to 24 times the monthly cost, at the of
Termination,, for Executive to receive continued coverage under COBRA for
health, dental and vision benefits then being provided for Executive at the
Company's cost at the of Termination. This amount will be paid on the next
payroll date immediately following the 30 calendar day anniversary of the Date
of Termination and will not take into account future increases in costs during
the applicable time period; and
(D)    vesting of equity awards and long term incentives, including, without
limitation, the long-term incentive awards described in Section 7, held by
Executive on the Date of Termination, as provided in the applicable award
agreement and plan.
(c) The Executive shall not be required to mitigate the amount of any payments
provided in Section 13, by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 13 be reduced by any
compensation earned by Executive as a result of employment by another company or
business, or by profits earned by Employee from any other source at any time
before or after the Date of Termination.
(d) Termination by Executive without Good Reason or by Company for Cause. If
prior to the expiration of the Term, Executive Voluntarily terminates
Executive's employment without Good Reason or if the Company terminates this
Agreement for Cause, Executive will be entitled to receive Accrued Obligations
at the times set forth in Sections 13(b)(i)(A), (B) and (C), respectively, and
Executive shall be entitled to no other compensation, bonus, payments or
benefits except as expressly provided in this paragraph or paragraph (f) below.
(e) Termination upon Disability or Death. If Executive's employment shall
terminate by reason of Executive's Disability (pursuant to Section 12(a)(ii)) or
death (pursuant to Section 12(a)(i)), the Company shall pay to Executive the
Accrued Obligations at the times set forth in Sections 13(b)(i)(A), (B), and
(C), respectively and a Pro-Rata Bonus payable at the times bonuses granted for
the year in which the Date of Termination occurs are paid to other senior
executives of the Company. In the case of Disability, if there is a period of
time during which Executive is not being paid Annual Base Salary and not
receiving long-term disability insurance payments, the Company shall (subject to
Section 34) make interim payments to Executive equal to such unpaid disability
insurance payments to Executive until the commencement of disability insurance
payments.
(f) Benefits On Any Termination. On any termination of Executive's employment
hereunder, he shall be entitled to other or additional benefits in accordance
with the

11

--------------------------------------------------------------------------------


then-applicable terms of applicable plans, programs, corporate governance
documents, agreements and arrangements of the Company and its affiliates
(excluding any such plans, programs, corporate governance documents, agreements
and arrangements of the Company and its affiliates providing for severance
payments and/or benefits) (collectively, “Company Arrangements”).


(g) Conditions To Payments. Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 13(b)(ii)(A) - (E) shall be paid
only if Executive signs and delivers to the Company and does not (within the
applicable revocation period) revoke a general release of claims in favor of the
Company, its affiliates, and their respective successors, assigns, officers,
directors and representatives in substantially the form attached hereto as
Exhibit A hereto (the “Release”) within no later than 60 calendar days following
the Date of Termination. If Executive does not timely sign and deliver such
Release to the Company, or if Executive timely revokes such Release, Executive
hereby acknowledges and agrees that he shall forfeit any and all right to any
and all amounts payable and benefits or additional rights provided pursuant to
Sections 13(b)(ii)(A) - (E) .


(h) Survival. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Parties under this Agreement shall survive any
termination of Executive's employment.


14.
Excess Parachute Payment.



(a)Anything in this Agreement or the Plan to the contrary notwithstanding, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of Executive by the Company (within the meaning of Section 280G of
the Code and the regulations thereunder), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
“Total Payments”) is or will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), then the Total Payments shall be reduced
(but not below zero) to the Safe Harbor Amount (as defined below) if and to the
extent that a reduction in the Total Payments would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income and employment taxes and the Excise Tax), than if
Executive received the entire amount of such Total Payments in accordance with
their existing terms (taking into account federal, state, and local income and
employment taxes and the Excise Tax). For purposes of this Agreement, the term
“Safe Harbor Amount” means the largest portion of the Total Payments that would
result in no portion of the Total Payments being subject to the Excise Tax.
Unless Executive shall have given prior written notice specifying a different
order to the Company to effectuate the foregoing, the Company shall reduce or
eliminate the Total Payments, by first reducing or eliminating the portion of
the Total Payments which are payable in cash and then by reducing or eliminating
non-cash payments in such order as Executive shall determine; provided that
Executive may not so elect to the extent that, in the determination of the
Determining Party (as defined herein), such election would cause Executive to be
subject to the Excise Tax. Any notice given by Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive's rights and entitlements to any
benefits or compensation.


(b)The determination of whether the Total Payments shall be reduced as provided
in Section 14(a) and the amount of such reduction shall be made at the Company's
expense by an accounting firm selected by Company from among the ten largest
accounting

12

--------------------------------------------------------------------------------


firms in the United States or by qualified independent tax counsel (the
“Determining Party”); provided that, Executive shall be given advance notice of
the Determining Party selected by the Company, and shall have the opportunity to
reject the selection, within two business days of being notified of the
selection, on the basis of that Determining Party's having a conflict of
interest or other reasonable basis, in which case the Company shall select an
alternative auditing firm among the ten largest accounting firms in the United
States or alternative independent qualified tax counsel, which shall become the
Determining Party. Such Determining Party shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) business days of the
termination of Executive's employment or at such other time mutually agreed by
the Company and Executive. If the Determining Party determines that no Excise
Tax is payable by Executive with respect to the Total Payments, it shall furnish
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to any such payments and, absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
Executive. If the Determining Party determines that an Excise Tax would be
payable, the Company shall have the right to accept the Determination as to the
extent of the reduction, if any, pursuant to Section 14(a), or to have such
Determination reviewed by another accounting firm selected by the Company, at
the Company's expense. If the two accounting firms do not agree, a third
accounting firm shall be jointly chosen by the Executive and the Company, in
which case the determination of such third accounting firm shall be binding,
final and conclusive upon the Company and Executive.


(c)If, notwithstanding any reduction described in this Section 14, the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of any of the Total Payments or otherwise, then
Executive shall be obligated to pay back to the Company, within thirty (30)
calendar days after a final IRS determination or in the event that Executive
challenges the final IRS determination, a final judicial determination, a
portion of the Total Payments equal to the “Repayment Amount.” The Repayment
Amount with respect to the payment of benefits shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that
Executive's net after-tax proceeds with respect to the Total Payments (after
taking into account the payment of the Excise Tax and all other applicable taxes
imposed on the Payment) shall be maximized. The Repayment Amount shall be zero
if a Repayment Amount of more than zero would not result in Executive's net
after-tax proceeds with respect to the Total Payments being maximized. If the
Excise Tax is not eliminated pursuant to this paragraph, the Executive shall pay
the Excise Tax.


(d)Notwithstanding any other provision of this Section 14, if (i) there is a
reduction in the Total Payments as described in this Section 14, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 14 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive's net after-tax proceeds with respect to the Total Payments are
maximized.


15.
Competition/Confidentiality.



(a)Acknowledgments by Executive. Executive acknowledges that (a) during the Term
and as a part of Executive's employment, Executive has been and will be afforded
access to Confidential Information (as defined below); (b) public disclosure of
such Confidential Information could have an adverse effect on the Company and
its business; (c) because Executive possesses substantial technical expertise
and skill with respect to the Company's business, Company desires to obtain
exclusive ownership of each invention by Executive while

13

--------------------------------------------------------------------------------


Executive is employed by the Company, and Company will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each such
invention by Executive; and (d) the provisions of this Section 15 are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information and to provide Company with exclusive ownership of all inventions
and works made or created by Executive.


(b)Confidential Information. (i) The Executive acknowledges that during the Term
Executive will have access to and may obtain, develop, or learn of Confidential
Information (as defined below) under and pursuant to a relationship of trust and
confidence. The Executive shall hold such Confidential Information in strictest
confidence and never at any time, during or after Executive's employment
terminates, directly or indirectly use for Executive's own benefit or otherwise
(except in connection with the performance of any duties as an employee
hereunder) any Confidential Information, or divulge, reveal, disclose or
communicate any Confidential Information to any unauthorized person or entity in
any manner whatsoever.


(ii) As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to
Company learned by the Executive during the Term or as a result of Executive's
employment with Company:


(A)information regarding the Company's business proposals, manner of the
Company's operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(F)information concerning the Company's employees, officers, directors and
shareholders; and

14

--------------------------------------------------------------------------------




(G)any other trade secret or information of a confidential or proprietary
nature.


(iii)Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at Company's request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.


(iv)Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


(v)Executive will not remove from the Company's premises (except to the extent
such removal is for purposes of the performance of Executive's duties at home or
while traveling, or except as otherwise specifically authorized by Company) any
Company document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form (collectively,
the “Proprietary Items”). Executive recognizes that, as between Company and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company. Upon termination of Executive's
employment by either party, or upon the request of Company during the Term,
Executive will return to Company all of the Proprietary Items in Executive's
possession or subject to Executive's control, including all equipment (e.g.,
laptop computers, cell phone, portable e-mail devices, etc.), documents, files
and data, and Executive shall not retain any copies, abstracts, sketches, or
other physical embodiment of any such Proprietary Items.


16.
Proprietary Developments.



(a)Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive's employment which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Executive to Company and
shall be Company's exclusive property. The term “Developments” shall not be
deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Executive prior to the Term. Executive hereby transfers and
assigns to Company all proprietary rights which Executive may have or acquire in
any Developments and Executive waives any other special right which the
Executive may have or accrue therein. Executive will execute any documents and
to take any actions that may be required, in the reasonable determination of
Company's counsel, to effect and confirm such assignment, transfer and waiver,
to direct the issuance of patents, trademarks, or copyrights to Company with
respect to such Developments as are to be



15

--------------------------------------------------------------------------------


Company's exclusive property or to vest in Company title to such Developments;
provided, however, that the expense of securing any patent, trademark or
copyright shall be borne by Company. The parties agree that Developments shall
constitute Confidential Information.
(b)“Work Made for Hire.” Any work performed by Executive during Executive's
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Company. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Company
all of Executive's right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.


17.Non-Competition and Non-Interference.


(a)Acknowledgments by Executive. Executive acknowledges and agrees that: (a) the
services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 17 are reasonable and
necessary to protect the Company's business and lawful protectable interests,
and do not impair Executive's ability to earn a living.


(b)Covenants of Executive. For purposes of this Section 17, the term “Restricted
Period” shall mean the period commencing on the Effective Date and terminating
on the second anniversary (or, in the case of Section 17(b)(i), the first
anniversary), of the Date of Termination. In consideration of the
acknowledgments by Executive, and in consideration of the compensation and
benefits to be paid or provided to Executive by Company, Executive covenants and
agrees that during the Restricted Period, the Executive will not, directly or
indirectly, for Executive's own benefit or for the benefit of any other person
or entity other than the Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Executive then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Executive has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Executive during his or her
employment with the Company), contractor, or in any other capacity with, a
Competitive Business; directly or indirectly invest or own any interest in a
Competitive Business (regardless of where Executive then lives or conducts such
activities); or directly or indirectly provide any services or advice to any
business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Executive has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Executive
during his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business (A) owns or operates a cable television system;(B) provides
direct television or any satellite-based, telephone system-based, internet-based
or wireless system for delivering television, music or other entertainment
programming (other than as an ancillary service, such as cellular telephone
providers); (C) provides telephony

16

--------------------------------------------------------------------------------


services using any wired connection or fixed (as opposed to mobile) wireless
application; (D) provides data or internet access services; or(E) offers
provides, markets or sells any service or product of a type that is offered or
marketed by or directly competitive with a service or product offered or
marketed by the Company at the time Executive's employment terminates and, in
the case of this clause (E), which produced greater than 10% of the Company's
revenues in the calendar year immediately prior to the year in which employment
terminated; or (F) who or which in any case is preparing or planning to do any
of the activities described in clauses (A) through (E). The provisions of this
Section 17 shall not be construed or applied (i) so as to prohibit Executive
from owning not more than five percent (5%) of any class of securities that is
publicly traded on any national or regional securities exchange, as long as
Executive's investment is passive and Executive does not lend or provide any
services or advice to such business or otherwise violate the terms of this
Agreement in connection with such investment; or (ii) so as to prohibit
Executive from working as an employee in the cable television business for a
company/business that owns or operates cable television franchises (by way of
current example only, Time Warner Cable, Cablevision, Cox or Comcast), provided
that the company/business is not providing cable services in any political
subdivision/ geographic area where the Company has a franchise or provides cable
services (other than nominal overlaps of service areas) and the company/business
is otherwise not engaged in a Competitive Business, and provided Executive does
not otherwise violate the terms of this Agreement in connection with that work;


(ii)contact, solicit or provide any service to any person or entity that was a
customer franchisee, or prospective customer of the Company at any time during
Executive's employment (a prospective customer being one to whom the Company had
made a business proposal within twelve (12) months prior to the time Executive's
employment terminated); or directly solicit or encourage any customer,
franchisee or subscriber of the Company to purchase any service or product of a
type offered by or competitive with any product or service provided by the
Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii)solicit or recruit for employment, or hire or attempt to hire, any person
or persons who are employed by Company or any of its subsidiaries or affiliates,
or who were so employed at any time within a period of six (6) months
immediately prior to the date Executive's employment terminated, or otherwise
interfere with the relationship between any such person and the Company; nor
will the Executive assist anyone else in recruiting any such employee to work
for another company or business or discuss with any such person his or her
leaving the employ of the Company or engaging in a business activity in
competition with the Company. This provision shall not apply to secretarial,
clerical, custodial or maintenance employees.
If Executive violates any covenant contained in this Section 17, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
(c)Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 17 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive's employment terminates. It is agreed that the Executive's services
hereunder are

17

--------------------------------------------------------------------------------


special, unique, unusual and extraordinary giving them peculiar value, the loss
of which cannot be reasonably or adequately compensated for by damages, and in
the event of the Executive's breach of this Section, Company shall be entitled
to equitable relief by way of injunction or otherwise in addition to the
cessation of payments and benefits hereunder. If any provision of Sections 15,
16 or 17 of this Agreement is deemed to be unenforceable by a court (whether
because of the subject matter of the provision, the duration of a restriction,
the geographic or other scope of a restriction or otherwise), that provision
shall not be rendered void but the parties instead agree that the court shall
amend and alter such provision to such lesser degree, time, scope, extent and/or
territory as will grant Company the maximum restriction on Executive's
activities permitted by applicable law in such circumstances. Company's failure
to exercise its rights to enforce the provisions of this Agreement shall not be
affected by the existence or non existence of any other similar agreement for
anyone else employed by Company or by Company's failure to exercise any of its
rights under any such agreement.


(d)Notices. In order to preserve Company's rights under this Agreement, Company
is authorized to advise any potential or future employer, any third party with
whom Executive may become employed or enter into any business or contractual
relationship with, and any third party whom Executive may contact for any such
purpose, of the existence of this Agreement and its terms, and Company shall not
be liable for doing so.


(e)Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 15, 16 and 17)
would be irreparable and that an award of monetary damages to Company for such a
breach would be an inadequate remedy. Consequently, Company will have the right,
in addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Company will not be obligated to post bond
or other security in seeking such relief. Without limiting Company's rights
under this Section or any other remedies of Company, if Executive breaches any
of the provisions of Sections 15, 16 or 17, Company will have the right to cease
making any payments otherwise due to Executive under this Agreement, and
Executive will repay to the Company all amounts paid to him under this Agreement
on and following the date on which a court determines that such breach first
occurred, including, but not limited to, the return of any stock and options
(and stock purchased through the exercise of options) which first became vested
following such date, and the proceeds of the sale of any such stock.


(f)Covenants of Sections 15, 16 and 17 are Essential and Independent Covenants.
The covenants by Executive in Sections 15, 16 and 17 are essential elements of
this Agreement, and without Executive's agreement to comply with such covenants,
Company would not have entered into this Agreement or employed Executive.
Company and Executive have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Company. Executive's covenants in Sections 15, 16 and 17 are independent
covenants and the existence of any claim by Executive against Company, under
this Agreement or otherwise, will not excuse Executive's breach of any covenant
in Section 15, 16 or 17. If Executive's employment hereunder is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of Executive in Sections 15, 16 and 17.
The Company's right to enforce the covenants in Sections 15, 16 and 17 shall not
be adversely affected or limited by the Company's failure to have an agreement
with another employee with provisions at least as restrictive as those contained
in Sections 15, 16 or 17, or by the Company's failure or inability to enforce
(or agreement not to enforce) in full the provisions of any other or similar
agreement containing one or more restrictions of the type specified in Sections
15, 16 and 17 of this Agreement.

18

--------------------------------------------------------------------------------




18.
Executive's Representations And Further Agreements.



(a)Executive represents, warrants and covenants to Company that:


(i)On or prior to the date hereof, Executive has furnished to Company true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive's employment or business pursuits, that have current application to
Executive;


(ii)Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive's choice; and


(iii)Executive has not provided, nor been requested by Company to provide, to
Company, any confidential or non-public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive's employment.


(b)During Executive's employment with the Company and subsequent cessation
thereof, the Executive will reasonably cooperate with Company, and furnish any
and all complete and truthful information, testimony or affidavits in connection
with any matter that arose during the Executive's employment, that in any way
relates to the business or operations of the Company or any of its parent or
subsidiary corporations or affiliates, or of which the Executive may have any
knowledge or involvement; and will consult with and provide information to
Company and its representatives concerning such matters. Executive shall
reasonably cooperate with Company in the protection and enforcement of any
intellectual property rights that relate to services performed by Executive for
Company, whether under the terms of this Agreement or prior to the execution of
this Agreement. This shall include without limitation executing, acknowledging,
and delivering to Company all documents or papers that may be necessary to
enable Company to publish or protect such intellectual property rights.
Subsequent to the cessation of Executive's employment with the Company, the
parties will make their best efforts to have such cooperation performed at
reasonable times and places and in a manner as not to unreasonably interfere
with any other employment in which Executive may then be engaged. Nothing in
this Agreement shall be construed or interpreted as requiring the Executive to
provide any testimony, sworn statement or declaration that is not complete and
truthful. If Company requires the Executive to travel outside the metropolitan
area in the United States where the Executive then resides to provide any
testimony or otherwise provide any such assistance, then Company will reimburse
the Executive for any reasonable, ordinary and necessary travel and lodging
expenses incurred by Executive to do so provided the Executive submits all
documentation required under Company's standard travel expense reimbursement
policies and as otherwise may be required to satisfy any requirements under
applicable tax laws for Company to deduct those expenses. Nothing in this
Agreement shall be construed or interpreted as requiring the Executive to
provide any testimony or affidavit that is not complete and truthful.


19.Mutual Non-Disparagement. Neither the Company nor Executive shall make any
oral or written statement about the other party which is intended or reasonably
likely to disparage the other party, or otherwise degrade the other party's
reputation in the business or legal community or in the telecommunications
industry.


20.Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977, as

19

--------------------------------------------------------------------------------


amended (“FCPA”), as amended, which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is required to perform any obligation related to or in connection
with this Agreement, the substance of this section shall be imposed upon such
person and included in any agreement between Executive and any such person.
Failure by Executive to comply with the provisions of the FCPA shall constitute
a material breach of this Agreement and shall entitle the Company to terminate
Executive's employment for Cause in accordance with Section 12(a)(iii).


21.Purchases and Sales of the Company's Securities. Executive has read and
agrees to comply in all respects with the Company's Securities Trading Policy
regarding the purchase and sale of the Company's securities by employees, as
such Policy may be amended from time to time. Specifically, and without
limitation, Executive agrees that Executive shall not purchase or sell stock in
the Company at any time (a) that Executive possesses material non-public
information about the Company or any of its businesses; and (b) during any
“Trading Blackout Period” as may be determined by the Company as set forth in
the Policy from time to time.


22.Indemnification. The Executive shall be covered under the indemnification
provisions of the Company's Certificate of Incorporation or Bylaws in effect
from time to time on terms and conditions no less favorable to him than those
provided to senior executives of the Company generally. The Company may maintain
insurance, at its expense, to protect itself and any director, officer, employee
or agent of the Company or another corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
the Company would have the power to indemnify such person against such expense,
liability or loss under the Delaware General Corporation Law. A directors' and
officers' liability insurance policy (or policies) shall be kept in place,
during the Term and thereafter until the sixth anniversary of the Date of
Termination, providing coverage to Executive that is no less favorable to him in
any respect (including with respect to scope, exclusions, amounts, and
deductibles) than the coverage then being provided to any other present or
former senior executives or directors of the Company generally.


23.Withholding. Anything to the contrary notwithstanding, all payments required
to be made by Company hereunder to Executive or his estate or beneficiary shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to applicable law or regulation.


24.Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) on the date of transmission, if delivered by facsimile, (c) three
(3) calendar days after being sent via U.S. certified mail, return receipt
requested; or (d) the calendar day after being sent via by overnight courier, in
each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:


If to the Company:    Charter Communications, Inc.
Attn: General Counsel
12405 Powerscourt Drive
St. Louis, MO 63131


If to Executive:    12405 Powerscourt Drive
St. Louis, MO 63131

20

--------------------------------------------------------------------------------


Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
25.Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.


26.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect its specific subject matter and supersedes any and all and
written communications, agreements, and understandings between the parties
concerning the specific subject matter hereof. This Agreement may not be
modified, amended, altered, waived, or rescinded in any manner, except by
written instrument signed by both of the parties hereto; provided, however, that
the waiver by either party of a breach or compliance with any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or compliance.


27.Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a party hereto.


28.Assignment. Subject to the Executive's right to terminate in the event of a
Change of Control hereunder, this Agreement can be assigned by the Company only
to a company that controls, is controlled by, or is under common control with
the Company and which assumes all of the Company's obligations hereunder. The
duties and covenants of Executive under this Agreement, being personal, may not
be assigned or delegated except that Executive may assign payments due hereunder
to a trust established for the benefit of Executive's family or to Executive's
estate or to any partnership or trust entered into by Executive and/or
Executive's immediate family members (meaning, Executive's spouse and lineal
descendants). This agreement shall be binding in all respects on permissible
assignees.


29.Notification. In order to preserve the Company's rights under this Agreement,
the Company is authorized to advise any third party with whom Executive may
become employed or enter into any business or contractual relationship with, or
whom Executive may contact for any such purpose, of the existence of this
Agreement and its terms, and the Company shall not be liable for doing so.


30.Choice of Law/Jurisdiction. This Agreement is deemed to be accepted and
entered into in Delaware. Executive and the Company intend and hereby
acknowledge that jurisdiction over disputes with regard to this Agreement, and
over all aspects of the relationship between the parties hereto, shall be
governed by the laws of the State of Delaware without giving effect to its rules
governing conflicts of laws. With respect to orders in aid or enforcement of
arbitration awards and injunctive relief, venue and jurisdiction are proper in
any county in Delaware, and (if federal jurisdiction exists) any United States
District Court Delaware, and the parties waive all objections to jurisdiction
and venue in any such forum and any defense that such forum is not the most
convenient forum.


31.Arbitration. Any claim or dispute between the Parties arising out of or
relating to this Agreement, any other agreement between the Parties, Executive's
employment with the Company, or any termination thereof (collectively, “Covered
Claims”) shall (except to the extent otherwise provided in Section 17(e) with
respect to certain requests for injunctive relief) be

21

--------------------------------------------------------------------------------


resolved by binding confidential arbitration, to be held in Wilmington,
Delaware, before a panel or three arbitrators in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association and this Section 31. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Pending the
resolution of any Covered Claim, Executive (and his beneficiaries) shall
continue to receive all payments and benefits due under this Agreement or
otherwise, except to the extent that the arbitrators otherwise provide. The
Company shall reimburse Executive for all costs and expenses (including, without
limitation, legal, tax and accounting fees) incurred by him in any arbitration
under this Section 31, to the extent he substantially prevails in any such
arbitration.


32.Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.


33.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. This Agreement may also be executed by
delivery of facsimile or “pdf” signatures, which shall be effective for all
purposes.


34.Section 409A Compliance.


(a)    This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on the Executive under Section 409A of the Code, payments may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. Any payments or benefits that are provided upon a
termination of employment shall, to the extent necessary in order to avoid the
imposition of a penalty tax on the Executive under Section 409A of the Code, not
be provided unless such termination constitutes a “separation from service”
within the meaning of Section 409A of the Code. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A of
the Code shall be paid under the applicable exception. Notwithstanding anything
in this Agreement to the contrary, if the Executive is considered a “specified
employee” (as defined in Section 409A of the Code), any amounts paid or provided
under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty tax on Executive under Section 409A of the Code, be
delayed for six months after Executive's “separation from service” within the
meaning of Section 409A of the Code, and the accumulated amounts shall be paid
in a lump sum within ten (10) calendar days after the end of the six (6)-month
period. If the Executive dies during the six-month postponement period prior to
the payment of benefits, the amounts the payment of which is deferred on account
of Section 409A of the Code shall be paid to the personal representative of the
Executive's estate within 60 calendar days after the date of the Executive's
death.


(b) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement,

22

--------------------------------------------------------------------------------


or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last calendar day of the calendar year following the year in
which the expense is incurred, and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit

23

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
CHARTER COMMUNICATIONS, INC.


By: /s/ Thomas M. Rutledge
Thomas M. Rutledge, President and
Chief Executive Officer    


EXECUTIVE




/s/ John Bickham        
Name: John Bickham    
Address: 12405 Powerscourt Drive
St. Louis, MO 63131















24

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE
This Release of Claims (this “Release”) is entered into as of the “Date of
Termination” (as defined in that certain Employment Agreement, dated and
effective as of April 30, 2012, to which JOHN BICKHAM (“Executive”) and CHARTER
COMMUNICATIONS, INC., a Delaware corporation (the “Company”), are parties, as
such agreement is from time to time amended in accordance with its terms (the
“Employment Agreement”).
1.Release of Claims by Executive.


(a)Pursuant to Section 13(g) of the Employment Agreement, Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns (collectively, and together with Executive, the “Executive Releasors”),
hereby releases, remises, acquits and forever discharges the Company and each of
its subsidiaries and affiliates (the “Company Affiliated Group”), and their past
and present directors, employees, agents, attorneys, accountants,
representatives, plan fiduciaries, and the successors, predecessors and assigns
of each of the foregoing (collectively, and together with the members of the
Company Affiliated Group, the “Company Released Parties”), of and from any and
all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys' fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, that arise out of, or
relate in any way to, events occurring on or before the date hereof relating to
Executive's employment or the termination of such employment (collectively,
“Released Claims”) and that Executive, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including any and all
Released Claims (i) arising out of or in any way connected with Executive's
service to any member of the Company Affiliated Group (or the predecessors
thereof) in any capacity (including as an employee, officer or director), or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for any violation
of applicable federal, state and local labor and employment laws (including all
laws concerning unlawful and unfair labor and employment practices) and (v) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age
Discrimination in Employment Act (“ADEA”) and any similar or analogous state
statute, excepting only that no claim in respect of any of the following rights
shall constitute a Released Claim:


(1)any right arising under, or preserved by, this Release or the Employment
Agreement;


(2)for avoidance of doubt, any right to indemnification under (i) applicable
corporate law, (ii) the Employment Agreement, (iii) the by-laws or certificate
of incorporation of

1

--------------------------------------------------------------------------------


any Company Released Party, (iv) any other agreement between Executive and a
Company Released Party or (v) as an insured under any director's and officer's
liability insurance policy now or previously in force; or


(3)for avoidance of doubt, any claim for benefits under any health, disability,
retirement, life insurance or similar employee benefit plan of the Company
Affiliated Group.


(b)No Executive Releasor shall file or cause to be filed any action, suit,
claim, charge or proceeding with any governmental agency, court or tribunal
relating to any Released Claim within the scope of this Section 1.


(c)In the event any action, suit, claim, charge or proceeding within the scope
of this Section 1 is brought by any government agency, putative class
representative or other third Party to vindicate any alleged rights of
Executive, (i) Executive shall, except to the extent required or compelled by
law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys' fees,
if any, required to be paid to Executive by the Company as a consequence of such
action, suit, claim, charge or proceeding shall be repaid to the Company by
Executive within ten (10) calendar days of his receipt thereof.


(d)The amounts and other benefits set forth in Sections 13(b)(ii) of the
Employment Agreement, to which Executive would not otherwise be entitled, are
being paid to Executive in return for Executive's execution and nonrevocation of
this Release and Executive's agreements and covenants contained in the
Employment Agreement. Executive acknowledges and agrees that the release of
claims set forth in this Section 1 is not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.


(e)The release of claims set forth in this Section 1 applies to any relief in
respect of any Released Claim of any kind, no matter how called, including
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages, damages for pain or suffering, costs, and attorney's fees and expenses.
Executive specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Section 1 is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA and any
state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Executive is not permitted to waive.


2.Voluntary Execution of Agreement.


BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT:
(a)HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF TWENTY-ONE
(21) DAYS TO REVIEW AND CONSIDER IT;


(b)IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE (21) CALENDAR
DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;



2

--------------------------------------------------------------------------------


(c)HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN CALENDAR DAYS
AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE
COMPANY NO LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH CALENDAR DAY AFTER
THE DAY ON WHICH HE SIGNED THIS RELEASE;


(d)THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE FOREGOING
SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED;


(e)THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE FOREGOING
REVOCATION PERIOD REFERRED TO IN SECTION 2(c), AND FOLLOWING SUCH REVOCATION
PERIOD EXECUTIVE AGREES NOT TO CHALLENGE ITS ENFORCEABILITY;


(f)HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;


(g)NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS SET FORTH
IN THE EMPLOYMENT AGREEMENT AND THIS RELEASE;


(h)HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT
OR THE EMPLOYMENT AGREEMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS
RELEASE KNOWINGLY AND VOLUNTARILY.


3.Miscellaneous.


The provisions of the Employment Agreement relating to representations,
successors, notices, amendments/waivers, headings, severability, choice of law,
references, arbitration and counterparts/faxed signatures, shall apply to this
Release as if set fully forth in full herein, with references in such Sections
to “this Agreement” being deemed, as appropriate, to be references to this
Release. For avoidance of doubt, this Section 3 has been included in this
Release solely for the purpose of avoiding the need to repeat herein the full
text of the referenced provisions of the Employment Agreement.
[Signature page follows]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Executive have acknowledged, executed and
delivered this Release as of the Date of Termination.


Executive


___________________________
JOHN BICKHAM


CHARTER COMMUNICATIONS, INC.


By:___________________________


Name:


Title:



4

--------------------------------------------------------------------------------




EXHIBIT B
[Award Agreement for Time-Vesting Stock Options]



--------------------------------------------------------------------------------


EXHIBIT C
[Award Agreement for Performance-Vesting Stock Options]



--------------------------------------------------------------------------------


EXHIBIT D
[Award Agreement for Time-Vesting Restricted Stock]



--------------------------------------------------------------------------------


EXHIBIT E
[Award Agreement for Performance Vesting Restricted Stock]



